ACCEPTED
                                                                                             12-14-00201-CR
                                                                                 TWELFTH COURT OF APPEALS
                                                                                              TYLER, TEXAS
                                                                                        2/18/2015 3:52:22 PM
                                                                                                CATHY LUSK
                                                                                                      CLERK

                                        NO ORAL ARGUMENT R E Q U E S T E D


                                                                             FILED IN
           C A U S E NO. 12-14-00201-CR                               12th COURT OF APPEALS
                                                                           TYLER, TEXAS
                                                                      2/18/2015 3:52:22 PM
                  IN T H E                                                 CATHY S. LUSK
            COURT OF APPEALS                                                   Clerk
         TWELFTH DISTRICT OF TEXAS
               TYLER, TEXAS




                    CEDRICK LEWIS
                       Appellant

                               vs.

               THE STATE OF TEXAS,
                     Appellee




              Appeal in C a u s e No. 31189
O n A p p e a l f r o m t h e T h i r d Judicial District C o u r t
              of Anderson County, T e x a s




               BRIEF FOR APPELLANT




                            Philip C . Fletcher
                            Texas Bar No. 00787478
                            800 North Mallard
                            Palestine, Texas 75801
                            Telephone No.: (903) 731-4440
                            Facsimile No.: (903)731-4474
                            Email: fletchlaw@yahoo.com

                            ATTORNEY FOR APPELLANT




                                 1
                                       T A B L E OF CONTENTS

                                                                                            PAGE NO.


Table of Contents                                                                                  2

List of Authorities                                                                                3

Appearances                                                                                        4

Address to the Court                                                                               5

S t a t e m e n t of the C a s e                                                                   6

Issue Presented                                                                                     7

S t a t e m e n t of Facts                                                                          8

S u m m a r y of the A r g u m e n t                                                               9

Argument, Point of Error N u m b e r O n e                                                        10

Prayer                                                                                             13

Certificate of C o m p l i a n c e - T e x a s R u l e s of Appellate Procedure 9.4(i)(3)          14

Certificate of Service                                                                             15




                                                      2
                                                         LIST OF AUTHORITIES

CASES:                                                                         PAGE NO.

Cookv. State, 902S.W.2d471,480(Tex.Cr.App.                            1995)            11




STATUTES:                                                                      P A G E NO.


Texas Penal Code Section 20.01(1)                                                      10

Texas Penal Code Section 20.01(2)                                                      10

Texas Penal Code Section 20.04                                                         10

CONSTITUTION:                                                                  PAGE NO.

T e x a s C o n s t i t u t i o n A r t i c l e I, §10                                 10

T e x a s C o n s t i t u t i o n A r t i c l e V , §12(b)                             10




                                                                  3
                                                        APPEARANCES


          P u r s u a n t t o Rule 38.1 (a), T e x a s R u l e s o f A p p e l l a t e P r o c e d u r e , A p p e l l a t e p r o v i d e s
a c o m p l e t e list o f all p a r t i e s a n d n a m e s a n d a d d r e s s e s o f C o u n s e l :


Trial Defendant:                                     Cedrick Lewis

Trial Defendant's Counsel:                           Colin D. McFall
                                                     Attorney at Law
                                                     617 East Lacy Street, Suite 106
                                                     Palestine, Texas 75801-2965
                                                     Telephone:    (903)723-1923
                                                     Facsimile:   (903) 723-0269

Trial State's Counsel:                               Scott Holden
                                                     Erica Morgan
                                                     A n d e r s o n C o u n t y A s s i s t a n t District A t t o r n e y
                                                     500 North Church Street
                                                     Palestine, T e x a s 75801
                                                     Telephone: (903) 723-7400
                                                     Facsimile:           (903) 723-7818

Appellant:                                            Cedrick Lewis

Appellant's Counsel:                                 Philip C . Fletcher
                                                     Attorney at Law
                                                     800 North Mallard Street
                                                     Palestine, T e x a s 75801
                                                     Telephone:       (903)731-4440
                                                     Facsimile:       (903)731-4474

Appellee's Counsel:                                  Scott Holden
                                                     A n d e r s o n C o u n t y A s s i s t a n t District A t t o r n e y
                                                     500 North Church Street
                                                     Palestine, Texas 75801
                                                     Telephone: (903) 723-7400
                                                     Facsimile:           (903) 723-7818




                                                                     4
                                             C A U S E NO. 12-14-00201-CR


                                                   IN T H E
                                             COURT OF APPEALS
                                          TWELFTH DISTRICT OF TEXAS
                                                TYLER, TEXAS




                                                      CEDRICK LEWIS
                                                         Appellant

                                                                  vs.

                                                 THE STATE OF TEXAS,
                                                       Appellee




                                             A p p e a l in C a u s e N o . 3 1 1 8 9
                               O n A p p e a l f r o m t h e Third Judicial District C o u r t
                                             of Anderson County, T e x a s




                                                BRIEF FOR APPELLANT




TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        C O M E S N O W , C E D R I C K L E W I S , hereinafter referred to as Appellant, and submits
this Brief in s u p p o r t o f t h e A p p e l l a n t ' s r e q u e s t t h a t j u d g m e n t r e n d e r e d in C a u s e N u m b e r
31189 be reversed.




                                                                    5
                                             STATEMENT OF THE                      CASE

          A p p e l l a n t w a s indicted in C a u s e N u m b e r 3 1 1 8 9 w i t h t h e o f f e n s e s o f A g g r a v a t e d

Kidnapping and Unauthorized U s e of a Motor Vehicle. T h e s e offenses w e r e alleged to

h a v e o c c u r r e d o n D e c e m b e r 1 8 , 2 0 1 2 , in A n d e r s o n C o u n t y , T e x a s . A p p e l l a n t pled n o t

guilty to t h e s e charges. O n J u n e 10 thru 16, 2 0 1 4 , t h e s e c a s e s w e r e tried to a jury.                          The

jury f o u n d Appellant guilty of t h e lesser included charges of A t t e m p t e d                                    Aggravated

Kidnapping and Unauthorized Use of a Motor Vehicle.                                       O n J u n e 16, 2014,            the Court

a s s e s s e d Appellant's p u n i s h m e n t for C a u s e N u m b e r 3 1 1 8 9 at eighty (80) y e a r s in t h e

T e x a s Department of Criminal Justice on 2 0 counts of Attempted Aggravated                                            Kidnapping

and t w o (2) y e a r s S t a t e Jail o n U n a u t h o r i z e d U s e of a M o t o r Vehicle. O n July 14, 2 0 1 4 ,

Appellant timely g a v e his Notice of Appeal to this Honorable Court. Appellant n o w timely

files this Brief in s u p p o r t o f t h e A p p e l l a n t ' s r e q u e s t t h a t t h e j u d g m e n t s o f c o n v i c t i o n for

A t t e m p t e d A g g r a v a t e d K i d n a p p i n g r e n d e r e d in C a u s e N u m b e r 3 1 1 8 9 b e r e v e r s e d .




                                                                    6
                                           ISSUES PRESENTED

         Point of Error Number One:                     T h ejudgments o f conviction f o r Attempted

A g g r a v a t e d K i d n a p p i n g a r e void b e c a u s e t h e trial court lacked jurisdiction i n that t h e

purported indictment did not allege t h e c o m m i s s i o n o f a n y o f f e n s e s .




                                                          7
                                                STATEMENT O F FACTS

          POINT OF E R R O R NUMBER ONE:

          Appellant w a s purportedly                 c h a r g e d with thirty ( 3 0 ) counts o f t h e o f f e n s e o f

Aggravated         Kidnapping          b y indictment          which       read     in pertinent         part that        "CEDRIC

B E R N A R D L E W I S , o n o r a b o u t t h e 18'^ d a y o f D e c e m b e r ,                  2012, a n dbefore t h e

p r e s e n t m e n t o f said indictment, in said C o u n t y a n d S t a t e , did t h e n t h e r e , w i t h t h e intent to

facilitate the c o m m i s s i o n o f a felony, to-wit: U n a u t h o r i z e d U s e o f a Vehicle, o r to facilitate

t h e flight after t h e a t t e m p t o r c o m m i s s i o n o f said felony, intentionally o r k n o w i n g l y a b d u c t

(insert n a m e of alleged victim) b yrestricting t h e m o v e m e n t s of said (insert n a m e of alleged

victim) w i t h o u t his/her c o n s e n t s o a s t o interfere w i t h his/her liberty, by m o v i n g h i m / h e r f r o m

o n e place t o another, confining him/her, with the intent to prevent his/her liberation, o r by

s e c r e t i n g o r holding h i m / h e r in a p l a c e w h e r e h e / s h e w a s n o t likely t o b e f o u n d . " ( C l e r k ' s

Record pgs. 8-22)




                                                                   8
                                               SUMMARY OF THE ARGUMENT

           POINT OF E R R O R NUMBER ONE:

           Appellant's judgments of conviction for Attempted Aggravated Kidnapping are void

b e c a u s e t h e trial c o u r t l a c k e d j u r i s d i c t i o n in t h a t t h e p u r p o r t e d i n d i c t m e n t did n o t e s t a b l i s h

t h e c o n s t i t u t i o n a l r e q u i s i t e s o f a n i n d i c t m e n t a s r e q u i r e d b y A r t i c l e V , §12(b) a n d A r t i c l e

I, §10 o f t h e T e x a s C o n s t i t u t i o n b y f a i l i n g t o a l l e g e t h e c o m m i s s i o n o f a n o f f e n s e .

           Although the purported indictment intends t o allege the offense o f Aggravated

Kidnapping, t h e inclusion of t h e w o r d "or" b e t w e e n t h e definition of restrain a n d o n e of t h e

m e a n s b y which a person c a nb e restrained does n o tconstitutionally charge t h e

c o m m i s s i o n of Aggravated Kidnapping. T h e purported indictment wholly failed to charge

Appellant with the offense of Aggravated Kidnapping, and the purported indictment failed

t o c o m p l y w i t h t h e c o n s t i t u t i o n a l d e f i n i t i o n o f a n i n d i c t m e n t a s r e q u i r e d b y A r t i c l e V , §12(b)

a n d A r t i c l e I , §10.

            S i n c e t h e p u r p o r t e d i n d i c t m e n t in this c a s e w a s constitutionally deficient a n d did n o t

v e s t t h e trial court w i t h jurisdiction, A p p e l l a n f ' s conviction i svoid. A s a result, this court

must reverse the judgment.




                                                                            9
                                                               ARGUMENT




                                            POINT OF E R R O R NUMBER ONE




           Appellant's judgments of conviction for Attempted Aggravated Kidnapping are void

b e c a u s e t h e trial court l a c k e d jurisdiction in t h a t t h e p u r p o r t e d i n d i c t m e n t did n o t e s t a b l i s h

t h e c o n s t i t u t i o n a l r e q u i s i t e s o f a n i n d i c t m e n t a s r e q u i r e d b y A r t i c l e V , §12(b) a n d A r t i c l e

I, §10 o f t h e T e x a s C o n s t i t u t i o n b y f a i l i n g t o a l l e g e t h e c o m m i s s i o n o f a n o f f e n s e .

           T h e purported indictment attempts to allege the offense of Aggravated Kidnapping.

T e x a s P e n a l C o d e Section 20.04 states that:

           "(a) a p e r s o n c o m m i t s a n o f f e n s e if h e i n t e n t i o n a l l y o r k n o w i n g a b d u c t s a n o t h e r

                 person with the intent to:

                 (3) facilitate t h e c o m m i s s i o n o f a f e l o n y o r t h e flight after t h e a t t e m p t or

                      commission o fa felony."

           T e x a s P e n a l C o d e Section 20.01(2) defines the word "abduct."

           (2) "Abduct" m e a n s t o restrain a p e r s o n w i t h intent to p r e v e n t his liberation by:

                 (A) secreting o rholding h i m i n a place w h e r e h e is not likely to b e f o u n d ; o r

                 (B) using or threatening t ouse deadly force.

           T e x a s Penal C o d e Section 20.01(1) defines the word "restrain."

            (1) " R e s t r a i n " m e a n s t o restrict a p e r s o n ' s m o v e m e n t s w i t h o u t consent, s oa s t o

interfere substantially w i t h t h e p e r s o n ' s liberty, b y m o v i n g t h e p e r s o n f r o m o n e place t o

another o r by confining the person.


                                                                         10
            Article I § 1 0o fthe T e x a s Constitution provides that "...no person shall b e held t o

 a n s w e r f o r a c r i m i n a l o f f e n s e , u n l e s s o n a n i n d i c t m e n t o f a g r a n d j u r y . . . " A r t i c l e V , §12(b)

 of the T e x a s Constitution defines a n"indictment" a sa " awritten instrument presented t o

 a court b y a grand jury charging a person with the c o m m i s s i o n o fa n offense." A valid

 c h a r g i n g i n s t r u m e n t m u s t b ep r e s e n t e d t o t h e trial c o u r t in o r d e r t o v e s t t h e trial court w i t h

jurisdiction t o hear the case.


            In t h e p r e s e n t c a s e , t h e p u r p o r t e d i n d i c t m e n t d o e s n o t a l l e g e t h e c o m m i s s i o n o f a n

 offense. T h e purported charging instrument fails to m e e t the constitutional definition of a n

 i n d i c t m e n t a s r e q u i r e d b y A r t i c l e V§12(b) a n d A r t i c l e I §10. A p p e l l a n t h a s a c o n s t i t u t i o n a l

 right t o a charging i n s t r u m e n t sufficient t o constitute a n indictment. A valid indictment i s

 r e q u i r e d t o v e s t t h e t r i a l c o u r t w i t h j u r i s d i c t i o n t o h e a r t h e c a s e a n d it i s n o t s u b j e c t t o

 w a i v e r . Cook v. State, 902 S.W.2d471,                          480 (Tex.Cr.App.               1995).


                      A p e r s o n c o m m i t s t h e o f f e n s e o f A g g r a v a t e d K i d n a p p i n g , if w i t h t h e i n t e n t t o

facilitate t h e c o m m i s s i o n of a f e l o n y or t h e flight after t h e a t t e m p t or c o m m i s s i o n of a felony,

a p e r s o n intentionally o r knowingly restrict a person's m o v e m e n t s w i t h o u t c o n s e n t , s o a s

t o interfere substantially w i t h t h e p e r s o n ' s liberty, b y m o v i n g t h e p e r s o n f r o m o n e p l a c e t o

another o r b y confining the person with intent t o prevent h i sliberation b y secreting o r

holding h i m i n a place w h e r e h e is not likely t o b e f o u n d . T h e w o r d i n g i n t h e purported

i n d i c t m e n t in t h e p r e s e n t c a s e a l l e g e s " C E D R I C B E R N A R D L E W I S , o n o r a b o u t t h e 18'^

d a y o f D e c e m b e r , 2 0 1 2 , a n d b e f o r e t h e p r e s e n t m e n t o f s a i d i n d i c t m e n t , in s a i d C o u n t y a n d

State, d i dt h e n there, with t h e intent t o facilitate t h e c o m m i s s i o n o f a felony, to-wit:

U n a u t h o r i z e d U s e o f a V e h i c l e , o r t o facilitate t h e flight after t h e a t t e m p t o rc o m m i s s i o n o f


                                                                         11
said felony, intentionally or k n o w i n g l y a b d u c t (insert n a m e of alleged victim) by restricting

the m o v e m e n t s of said (insert n a m e of alleged victim) without his/her consent so a s to

interfere w i t h his/her liberty, by m o v i n g h i m / h e r f r o m o n e p l a c e t o a n o t h e r ,                                    confining

h i m / h e r , w i t h t h e i n t e n t t o p r e v e n t h i s / h e r l i b e r a t i o n , or b y s e c r e t i n g o r h o l d i n g h i m / h e r i n a

place w h e r e h e / s h e w a s not likely to be f o u n d . "

                         Although the purported indictment intends to allege the offense of Aggravated

K i d n a p p i n g , t h e inclusion o f t h e w o r d "or" b e t w e e n t h e definition of restrain a n d o n e o f t h e

m e a n s by which a person can be restrained does                                                   not constitutionally charge                         the

commission of Aggravated Kidnapping.                                    T h e purported indictment wholly failed to charge

Appellant with the offense of Aggravated Kidnapping, and the purported indictment failed

t o c o m p l y w i t h t h e c o n s t i t u t i o n a l d e f i n i t i o n o f a n i n d i c t m e n t a s r e q u i r e d b y A r t i c l e V , §12(b)

a n d A r t i c l e I,    §10.

                         S i n c e t h e p u r p o r t e d i n d i c t m e n t in this c a s e w a s constitutionally deficient a n d

did n o t v e s t t h e trial c o u r t w i t h j u r i s d i c t i o n , A p p e l l a n f s c o n v i c t i o n is v o i d . A s a r e s u l t , t h i s

court must reverse the judgment.




                                                                             12
                                                               PRAYER




            For the above and foregoing reasons, Appellant prays that Appellant's convictions

f o r A t t e m p t e d A g g r a v a t e d K i d n a p p i n g in C a u s e N o . 1 2 - 1 4 - 0 0 2 0 1 - C R , a p p e a l e d in C a u s e

N o . 3 1 1 8 9 f r o m t h e Third Judicial District C o u r t of A n d e r s o n C o u n t y , T e x a s , be reversed.




                                                                 Jtespectfully submitted,

                                                          On                       n
                                                                  P H I L I P C. F L E T C H E R
                                                                  Attorney for Appellant




                                                                     13
                                 CERTIFICATE OF COMPLIANCE


                  T E X A S R U L E S OF A P P E L L A T E P R O C E D U R E 9.4(i)(3)


     I certify that according to t h e Microsoft W o r d p r o g r a m ' s w o r d - c o u n t function, t h e brief

filed in this m a t t e r c o n t a i n s 1,070 w o r d s excluding t h e caption, identity o f parties a n d

counsel, table of contents, index of authorities, statement of the case, statement o f issues

presented, signature, proof o f service, certification a n d certificate o f compliance.




                                                     Respectfully submitted.

                                                     PHILIP C. F L E T C H E R
                                                     800 North Mallard
                                                     P. O . B o x 2 5 2
                                                     Palestine, Texas 75802
                                                     Tel: (903) 731-4440
                                                     Fax: (903) 7 3 1 M 4 7 4




                                                         PHILirC. FLETCHER
                                                         State Bar No. 00787478
                                                         Attorney for C E D R I C L E W I S




                                                        14
                                               C E R T I F I C A T E OF S E R V I C E

         I hereby certify that a true and correct copy o f the a b o v e and foregoing Brief h a s
been hand delivered t o Scott Holden c/o Allyson Mitchell, A n d e r s o n C o u n t y Criminal
District A t t o r n e y , A t t o r n e y for A p p e l l e e , A o d f i r s o n C o u n t y C o u r t h o u s e , 5 0 0 N o r t h C h u r c h
Street, Palestine, T e x a s 7 5 8 0 1 , o n t h i                                    of February, 2015.




                                                                         ILIP C. F L E T C H E R




                                                                      15